May 12, 2010 Jefferies Global Internet, Media, & Telecom Conference Exhibit 99.1 1 Safe Harbor Statement This presentation includes “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act of 1934, as amended, regarding, among other things, our business strategy, our prospects and our financial position.These statements can be identified by the use of forward-looking terminology such as “believes,” “estimates,” “expects,” “intends,” “may,” “will,” “should,” “could,” or “anticipates” or the negative or other variation of these similar words, or by discussions of strategy or risks and uncertainties.These statements are based on current expectations of future events. If underlying assumptions prove inaccurate or unknown risks or uncertainties materialize, actual results could vary materially from the Company’s expectations and projections.Important factors that could cause actual results to differ materially from such forward-looking statementsinclude, without limitation, risks related to the following: nIncreasing competition in the communications industry; and nA complex and uncertain regulatory environment. A further list and description of these risks, uncertainties and other factors can be found in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009. Copies of this Form 10-K, as well as subsequent filings, are available online at www.sec.gov, www.shentel.com or on request from the Company.The Company does not undertake to update any forward-looking statements as a result of new information or future events or developments. 2 Use of Non-GAAP Financial Measures Included in this presentation are certain non-GAAP financial measures that are not determined in accordance with US generally accepted accounting principles.These financial performance measures are not indicative of cash provided or used by operating activities and exclude the effectors of certain operating, capital and financing costs and may differ from comparable information provided by other companies, and they should not be considered in isolation, as an alternative to, or more meaningful than measures of financial performance determined in accordance with US generally accepted accounting principles.These financial performance measures are commonly used in the industry and are presented because Shentel believes they provide relevant and useful information to investors.Shentel utilizes these financial performance measures to assess its ability to meet future capital expenditure and working capital requirements, to incur indebtedness if necessary, return investment to shareholders and to fund continued growth.Shentel also uses these financial performance measures to evaluate the performance of its business and for budget planning purposes. 3 Agenda Introduction and Shentel Overview - Earle MacKenzie - EVP/COO Overview of Wireless Overview of Cable Overview of Wireline Financials - Adele Skolits - CFO 4 Shenandoah Telecommunications Company nReporting Segments: Wireless, Wireline and Cable nShentel Management Company: Allocation subsidiary for all employees and shared expenses Allocation Subsidiary Wireline Entities Wireless Entities Shenandoah Telecommunications Company Shentel Cable Company Shentel Service Company Shenandoah Mobile Company Shenandoah Cable Television Company Shentel Management Company Shentel Communications Company Shenandoah Telephone Company Shenandoah Personal Communications Company Shenandoah Network Company Shenandoah Long Distance Company Cable Entities 5 Growth Strategy - Capitalize on Core Competencies nCable uFocus on smaller less competitive markets uBuild clusters to gain operating efficiencies uUpgrade networks to offer “Triple Play” nWireless uIncrease penetration in existing PCS footprint uLook for new wireless opportunities in surrounding geographic areas nWireline uAttractive markets at reasonable prices 6 Segment Overview Twelve Months Ending March 31, 2010 Total External Revenues $162.0 million Operating Income Before Depreciation & Amortization (OIBDA) by Segment Revenue by Segment 7 Agenda Introduction and Shentel Overview Overview of Wireless Overview of Cable Overview of Wireline Financials 8 PCS Overview nOnly remaining public Sprint Nextel affiliate n2.4 million licensed POPs n2.1 million covered POPs n225k total subscribers u11% penetration of covered POPs n481 CDMA base stations n340 EVDO enabled cell sites u96% EVDO covered POPs n$41,000 Estimated Average household income 9 Profile of the Sprint Nextel Relationship •Current contract through 2019 with two 10 year extensions •Upon expiration of contract - Shentel compensated based on enterprise value •Settlement simplification in place through contract unless amended by both parties Ø8% of Revenue - Spectrum, Brand, National Platform - Fixed for life of contract Ø8.8% of revenue - all other settlement items (billing, customer care, long distance, travel) -Can change annually with maximum of 12% •Launched 4G in York & Harrisburg, PA, May 2010 ØWholesale Clearwire Service •Plan to be able to offer all CDMA prepaid offerings by end of Q2 2010 10 Key Operational Metrics - PCS Periods Ending Retail Subscribers (000s) Number of Cell Sites Churn (%) EVDO Sites Non-EVDO Sites 11 Attractive Service Revenue Growth - PCS 12 Months Ending Gross Billed PCS Revenue ($ millions)1 1 Before credits and fees 11 % CAGR 12 PCS Revenues 12 Months Ending Billed Revenue ($ millions) Up 5% Bad Debt Management Fee Service Credits Service Fee Net Revenue 13 PCS Revenue per Subscriber Period Ending Gross Billed Revenue per Subscriber1 14 Wireless Segment 12 Months Ending Reported Revenue ($ millions) OIBDA ($ millions) 15% CAGR 15 Capital Expenditures - Wireless 12 Months Ending Capital Expenditures by Category ($ millions) # Cell Sites346411476503 % Covered POPs79%85%87%88% # EVDO Sites52211334365 % POPs Covered27%86%94%95% Other Capacity Coverage EVDO Towers 16 Agenda Introduction and Shentel Overview Overview of Wireless Overview of Cable Overview of Wireline Financials 17 Cable TV Overview nComplimentary (with LEC business) u16k Homes Passed u8k Video Subscribers nOffensive positioning (Outside ILEC) u40k Homes Passed u15k Video and 3k Internet Subscribers uVoice service initiated 3/31/10 nAll upgraded by 9/30/10 18 Digital Internet Basic 19 Cable TV 12 Months Ending Revenue ($ millions) OIBDA ($ millions) Includes Rapid Communications acquisition December 1, 2008 20 Deal Highlights - JetBroadband Acquisition nStructured as an asset purchase nPurchase Price $148 n115 thousand homes passed and serves 67 thousand RGUs u43 thousand video customers u22 thousand data customers u2 thousand voice customers nNetwork u3,200 miles u900 miles of fiber u84% two way nCompetition uNo fiber to the home uCenturyLink, Verizon and Frontier uSatellite providers 21 JBB Acquisition - Rationale nDiversification nScale nBelow Market Penetration nGeographic Fit nSynergies nLeveraging Core Competencies nCoaxial Network 22 Percent of Homes Passed with Services 23 JBB Network 24 Key Operational Metrics - With Acquisition Pro Forma for Periods Ending March 31, 2010 Cable Homes Passed (in 000’s) RGUs (in 000’s) Revenues (in millions) OIBDA (in millions) 25 Capital Expenditures by Segment ($ millions) 26 JBB Execution nSuccess with Rapid Acquisition nNetwork Interconnection nProven Technologies nSimilar Demographics nProximity nLow Regulatory Risk nStrategic Owner Appeal 27 Agenda Introduction and Shentel Overview Overview of PCS Overview of Cable Overview of Wireline Financials 28 Wireline Customers March 31, 2010 n24.2k LEC access lines nAcquisition of North River Telephone closed November 2nd u0.9k access lines n11.5k DSL subscribers u46% Penetration of Access Lines n3.0k dial-up Internet subscribers n10.9k long distance subscribers nOne FTTH community in service outside of LEC area nFiber Network uRoute miles: 1,570 29 Agenda Introduction and Shentel Overview Overview of PCS Overview of Cable Overview of Wireline Financials - Adele Skolits - CFO 30 Net Income from Continuing Operations ($ millions) Revenue ($ millions) 1 Shentel Converged Services has been reclassed as discontinued operations. All results have been restated. Wireless Wireline Cable 31 Operating Income ($ millions) Operating Income Before Depreciation & Amortization ($ millions) Key Financial Results - Continuing Operations1 12 Months Ending 1 Shentel Converged Services has been reclassed as discontinued operations. All results have been restated. 32 Key Financial Results - Consolidated 12 Months Ending Earnings Per Share - Continuing Operations1 Earnings Per Share -Net Income 1 Shentel Converged Services has been reclassed as discontinued operations. All results have been restated. 2 Includes $10.7 million write down of Converged Service Business Unit ($0.45 per share) in Q1 2009 33 Jet BB Deal- Financial Highlights nOperating Income before Interest and Depreciation u$16.2 before Corporate office costs u$14.6 after Corporate office costs nFinancing uSyndicated debt deal u$198m Term Loan u$50m Undrawn Revolver uOversubscribed at more than 150% of needs 34 Level of Debt - Acquisition Impact Pro Forma for Periods Ending March 31, 2010 Debt (in millions) Debt to EBITDA Ratio 35 Q&A 36 Appendix 37 Non-GAAP Financial Measure - Billed Revenue per Subscriber Period Ending 38 Dollars in thousands Wireless Wireline Cable Other Consolidated Operating Income Depreciation and amortization OIBDA Non-GAAP Financial Measure - OIBDA 12 Months Ended 3/31/2010 39 Dollars in thousands Wireless Wireline Cable Other Consolidated Operating Income Depreciation and amortization OIBDA Non-GAAP Financial Measure - OIBDA 12 Months Ended 3/31/2009 40 Dollars in thousands Wireless Wireline Cable Other Consolidated Operating Income Depreciation and amortization OIBDA Non-GAAP Financial Measure - OIBDA 12 Months Ended 3/31/2008 May 12, 2010 Jefferies Global Internet, Media, & Telecom Conference
